PER CURIAM:
Claimant brought this action to recover for permanent personal injuries which she received when a bridge railing gave way causing her to fall approximately six feet into a stream bed below a bridge. The incident occurred on Wade's Run Road in Monongalia County. Claimant and respondent stipulated the facts of the claim and liability on part of the respondent.
On January 13, 1988, claimant stopped her automobile on a bridge on Wade's Run Road. She departed the automobile to deposit a letter in her mailbox. She was returning to her automobile when she heard a noise behind her and turned around. She took hold of the bridge railing for balance as the roadway and bridge were covered with ice. The bridge railing gave way causing claimant to fall. The bridge railing gave way as it was in a rusted condition, claimant fell approximately six feet into the stream bed below the bridge. She suffered severe and permanent injuries to her left hand.
Claimant and respondent stipulated that claimant is entitled to recover $2,250.00 as a result of this incident.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $2,250.00.
Award of $2,250.00.